Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 12-15, 17, and 21-30 are pending. Claims 16 and 18-20 were canceled without admission or prejudice. Claims 1-11 were canceled in the previous paper without admission or prejudice. Claim 12 was amended herein for clarification and to incorporate limitations from canceled claims 16 and 18-20. The amendment was entered.
Response to Arguments
Applicant’s arguments, see Remarks pages 7 and 8 filed 12/16/2021 with respect to independent claim 12 have been fully considered and are persuasive.  
                                               Allowable Subject Matter
Claims 12 – 15, 17 and 21 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 12, the prior art on record fails to expressly disclose or render obvious a method for improving fluorescence data obtained with a fluorescence fluctuation microscope, the method comprising: loading the fluorescence data, related to a plurality of individual dyes; filtering the fluorescence data 
Specifically, in a predetermined amount of specially selected created channels to obtain filtered data, the predetermined amount of specially selected created channels being determined by a number of fluorophores present in the individual dyes, the created channels being spectrally non-overlapping and selected to contain the majority .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884